         Case 1:17-cr-00610-LGS Document 598 Filed 10/05/20 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 5, 2020


BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      United States v. Michael Lamar, 17 Cr. 610 (LGS)

Dear Judge Schofield:

         Pursuant to the Court’s order of August 27, 2020 (Dkt. No. 593), the Government
respectfully writes, jointly with defense counsel, to provide a status update in connection with the
violation of supervised release proceeding (the “VOSR”) against defendant Michael Lamar. As
the Court is aware, on July 27, 2020, the United States Probation Department filed a petition
containing seventeen specifications against the defendant, nine of which related to state charges
filed in Bronx Criminal Court. See VOSR Petition dated July 27, 2020, Specifications 1-9. Those
state charges have since been dismissed, and the Government no longer intends to proceed on
Specifications 1 through 9. As to the remaining specifications, the parties are currently engaged
in discussions regarding a disposition of these specifications and do not anticipate that a hearing
will be necessary. Accordingly, the Government requests that the Court schedule a conference in
this matter for any date in November 2020, at which point the parties expect to be able to resolve
this matter and proceed directly to sentencing.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexandra N. Rothman
                                              Assistant United States Attorney
                                              (212) 637-2580

cc:    Sarah Sacks, Esq. (by ECF)
       Washington Herrera, U.S. Probation (by email)
